

REAL PROPERTY PURCHASE AND SALE AGREEMENT




THIS REAL PROPERTY PURCHASE AND SALE AGREEMENT (this "Agreement") is made and
entered into as of October 8, 2007 (the “Effective Date”) by and between
CONSOLIDATED AMUSEMENT THEATRES, INC., a Hawaii corporation (“Seller"), and
CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation (“Buyer"), with
reference to the following facts:


A.           Seller is the tenant, among other tenancies, under the leases
described on Exhibit A attached hereto (the "Leases"), which Leases relate to
those certain premises located in the State of Hawaii as more particularly
described in the Leases (the "Leased Premises").


B.           Subject to the terms and conditions of this Agreement, Seller
desires to sell, transfer, convey and assign to Buyer, and Buyer desires to
purchase, accept and assume from Seller, all of the right, title and interest of
Seller in the “Property” (as defined in Section 1.1 below).


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, agreements, representations and warranties herein contained, Seller
and Buyer hereby agree as follows:


1.           Purchase and Sale of Property; Assumption of Liabilities.


1.1           Purchase of Property.  Upon the terms and subject to the
conditions hereinafter set forth, at the “Closing” (as defined in Section 8.1
hereof), Seller shall sell, transfer, convey and assign to Buyer, and Buyer
shall purchase from Seller, and assume certain liabilities with respect to, all
right, title and interest of Seller in, to and under (a) the Leases and (b) all
buildings, improvements and fixtures located on or comprising a part of the
Leased Premises (collectively, the “Property”).


1.2           Assumed Liabilities.  Effective as of the Closing Date, Buyer
shall assume any and all liabilities and obligations of Seller under the Leases
which accrue on or after the Closing Date (the “Assumed Liabilities”).  Except
for the Assumed Liabilities and except as otherwise specifically set forth in
any of the other “Transaction Documents” (as such term is defined in Article
11), Buyer is not assuming any other liabilities or obligations of Seller. The
obligations and covenants of Buyer set forth in this Section 1.2 and elsewhere
in this Agreement shall survive the Closing indefinitely.


1.3           Assignment by Buyer.  Subject to the terms of Section 7.1.1 below,
Buyer shall have the right to assign its right to take title at Closing to some
or all of the Property to one or more wholly-owned direct or indirect
subsidiaries of Buyer (the “Buyer Subs”); provided, however, that no such
assignment shall relieve Buyer of its obligations under this Agreement
(including, without limitation, Section 1.2 and Article 10 hereof) or any of the
other Transaction Documents. Buyer shall provide Seller with

 
1

--------------------------------------------------------------------------------

 

written notice of such election, the identities of the Buyer Subs, and which of
the Property is to be acquired by the Buyer Subs at least ten (10) days prior to
the “Closing Date” (as such term is defined in Section 8.1 below).


1.4           Exchange.  Seller intends to transfer its obligations to sell the
Property to a “qualified intermediary,” as defined in Treasury Regulation Sec.
1.1031(k)-1(g)(4)(iii), for the purpose of effecting an exchange qualifying
under Sec. 1031 of the Code.  Buyer agrees to such assignments, if made, and
further agrees that it will execute promptly acknowledgements of its receipts of
notices of such assignments delivered to Buyer by Seller.  Buyer and Seller
agree that any such assignment shall not affect the representations, warranties
and other obligations of the parties under this Agreement or Buyer’s title to
the Property, except that the Purchase Price, adjusted as provided herein, shall
be paid to the assignee or assignees identified in such notice or
notices.  Buyer further agrees to cooperate with Seller and to execute such
other documents reasonably requested by Seller to effect such exchanges, so long
as Buyer incurs no cost, expense or liability (other than its own attorneys’
fees and costs incurred in reviewing, negotiating and executing such documents)
as a result of such cooperation.  It is understood that, subject to the
performance of Buyer’s obligations under this Agreement, Buyer shall have no
responsibility for the proposed exchanges, and makes no representations or
warranties as to whether any transaction effectuated by Seller, in fact, will
accomplish Seller’s tax objectives.


2.           Purchase Price.


2.1           Purchase Price.  The purchase price for the Property shall be
Twenty-Nine Million Five Hundred Thousand Dollars ($29,500,000), which shall be
subject to adjustment and reimbursement as hereinafter provided (the "Purchase
Price").    Buyer shall pay the Purchase Price to Seller in full at the Closing
by wire transfer of immediately available funds to an account or accounts
designated by Seller not less than two (2) “Business Days” (as such term is
defined in Article 11) prior to the Closing Date.


2.2           Adjustments to Purchase Price.  The Purchase Price shall be
subject to adjustment at the Closing as follows:


2.2.1                      Prepaid Expenses, Prorations and Deposits.  The
Purchase Price shall be increased or decreased as required to effectuate the
proration of expenses and receipts (other than those adjusted pursuant to
Section 2.2.2), including any prepaid expenses and receipts, if any, under the
Leases or other obligations to be borne pursuant to this Agreement by Seller
prior to the Closing Date and by Buyer on or after the Closing Date.  Without
limiting the generality of the foregoing, all expenses arising under the Leases,
including, without limitation, rent (other than “Percentage Rent” (as defined in
Section 2.2.2 below)), utility charges, insurance charges, common area operating
expenses, real, excise and personal property Taxes and assessments levied
against the Leased Premises, promotional fund expenses, use Taxes, deposits
under the Leases, and similar prepaid and deferred items, in each case to the
extent relating to the Leases, shall be prorated between Buyer and Seller in
accordance with the principle that Seller shall be

 
2

--------------------------------------------------------------------------------

 

responsible for all expenses, costs, and liabilities, and shall be entitled to
all receipts, allocable to the period ending prior to the Closing Date, and
Buyer shall be responsible for all expenses, costs, liabilities and obligations,
and shall be entitled to all receipts, allocable to the period on or after the
Closing Date.


2.2.2                      Percentage Rent.  With respect to any percentage rent
or any other rent based on the income (gross or otherwise) (“Gross Income”) of
the tenant (collectively, “Percentage Rent”) payable under any Lease for the
applicable lease years or other periods specified thereunder (each, a “Lease
Year”) during which the Closing occurs, the Percentage Rent (taking into account
any applicable credits or adjustments) shall be prorated between Buyer and
Seller (where Seller is responsible for the period ending immediately prior to
the Closing Date and Buyer is responsible for the period on and after the
Closing Date) such that each party shall pay when due that percent of the total
Percentage Rent payable which equals such party’s respective Gross Income under
such Lease divided by the total Gross Income under such Lease for such Lease
Year.  Seller shall pay to Buyer, or Buyer shall pay to Seller, as the case may
be, its pro rata share due in respect of such estimated Percentage Rent within
thirty (30) days after receipt by the paying party of the appropriate statements
evidencing the amount thereof.  Any dispute arising under this Section 2.2.2
shall be resolved in accordance with the procedures set forth in Section 2.2.3.3
and 2.2.3.4.


2.2.3                      Manner of Determining Adjustments. The Purchase
Price, taking into account the adjustments and prorations pursuant to this
Section, will be determined finally in accordance with the following procedures:


2.2.3.1  Seller shall prepare and deliver to Buyer not later than five (5)
Business Days before the Closing Date an itemized preliminary settlement
statement (the “Preliminary Settlement Statement”) which shall set forth
Seller’s good faith estimate of the adjustments to the Purchase Price in
accordance with Section 2.2.1 hereof.


2.2.3.2  If Seller and Buyer have not agreed upon a final settlement statement
on or before the Closing Date, then Seller and Buyer shall cooperate in good
faith to finalize such settlement statement as soon as practicable after the
Closing; provided, however, the parties shall use such Seller’s good faith
estimated adjustments to the Purchase Price as set forth in the Preliminary
Settlement Statement delivered pursuant to Section 2.2.3.1 above for purposes of
determining the amount of any estimated adjustment to the Purchase Price paid by
Buyer to Seller at Closing.  If Seller and Buyer have not agreed upon a final
settlement statement on or before the Closing Date, not later than sixty (60)
days after the Closing Date, Buyer shall deliver to Seller a statement (the
“Buyer Adjustment Statement”) setting forth, in reasonable detail, its
determination of the adjustments to the Purchase Price and the calculation
thereof and reminding Seller of the thirty (30) day response period set forth in
Section 2.2.3.3.  If Buyer fails to deliver the Buyer Adjustment Statement to
Seller within the sixty (60) day period specified in the preceding sentence,
Seller’s determination of the adjustments to

 
3

--------------------------------------------------------------------------------

 

the Purchase Price as set forth in the Preliminary Settlement Statement shall be
conclusive and binding on the parties as of the last day of the sixty (60) day
period.


2.2.3.3  If Seller disputes Buyer’s determination of the adjustments to the
Purchase Price, it shall deliver to Buyer a statement notifying Buyer of such
dispute within thirty (30) days after its receipt of the Buyer Adjustment
Statement.  If Seller notifies Buyer of its acceptance of the Buyer Adjustment
Statement, or if Seller fails to deliver its statement within the thirty (30)
day period specified in the preceding sentence, Buyer’s determination of the
adjustments to the Purchase Price as set forth in the Buyer Adjustment Statement
shall be conclusive and binding on the parties as of the date of notification of
such acceptance or the last day of the thirty (30) day period, and the
appropriate party shall promptly pay to the other party in immediately available
funds the amount of any such adjustment.


2.2.3.4  Seller and Buyer shall use good faith efforts to resolve any dispute
involving the determination of any adjustments to the Purchase Price, and each
party shall afford the other party and its representatives reasonable access to
all appropriate books, records and statements relating to the subject matter of
the  adjustments to the Purchase Price contemplated by this Section 2.2 for such
purpose.  If the parties are unable to resolve the dispute within sixty (60)
days after Buyer delivers the Buyer Adjustment Statement to Seller, Seller and
Buyer jointly shall designate an independent accounting firm that has, or a
movie theater executive who has, consistent and recent experience in real
property matters similar to those involving the Property (the “Designated
Arbitrator”) to resolve the dispute.  If, for any reason, the parties are unable
to agree upon the Designated Arbitrator within seventy-five (75) days after
Buyer delivers the Buyer Adjustment Statement to Seller, or the Designated
Arbitrator fails or refuses to accept such engagement within fifteen (15) days
after the parties’ written request therefor, Seller and Buyer shall jointly
designate the Los Angeles office of PriceWaterhouseCoopers (the “Replacement
Arbitrator”) to resolve the dispute.  If the Replacement Arbitrator fails or
refuses to accept such engagement, in either case within fifteen (15) days after
the parties’ written request therefor, either Seller or Buyer may thereafter
petition the Superior Court of Los Angeles County, California for the
appointment of an independent accounting firm to act as the Replacement
Arbitrator and resolve the dispute. Absent fraud or manifest error, (a) the
Designated Arbitrator’s or Replacement Arbitrator’s, as applicable, resolution
of the dispute shall be final and binding on the parties, (b) subject to Section
2.3, the appropriate party shall promptly pay to the other party in immediately
available funds the amount of any such adjustment, and (c) a judgment may be
entered in any court of competent jurisdiction if such amount is not so
paid.  Any fees and costs of the Designated Arbitrator or Replacement Arbitrator
shall be split equally between the parties.


2.3           Payment of Adjustments to and Reimbursements of the Purchase
Price.  If, pursuant to Section 2.2, it is determined after the Closing Date
that Buyer shall be obligated to pay any amounts to Seller, then Buyer shall
make such payments in full to Seller within ten (10) days after such amount is
finally determined to be due.  Conversely, if, pursuant to Section 2.2, it is
determined after the Closing Date that Seller

 
4

--------------------------------------------------------------------------------

 

shall be obligated to pay any amounts to Buyer, then Seller shall make such
payments in full to Buyer within ten (10) days after such amount is finally
determined to be due.


2.4           Late Interest.  If any amount payable pursuant to the provisions
of this Article 2 is not paid within ten (10) days after such amount is finally
determined to be due, such amount shall thereafter accrue interest until paid in
full at an annual rate equal to the lesser of the “prime” interest rate as
announced by The Wall Street Journal from time to time during such period plus
2%, or the maximum interest rate permitted by applicable law.


2.5           Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Property as follows: (a) Eleven Million Five Hundred
Thousand Dollars ($11,500,000) of the Purchase Price shall be allocated to the
Lease for “Mililani” (as such term is defined in Exhibit A-1 attached hereto),
and (b) Eighteen Million Dollars ($18,000,000) of the Purchase Price shall be
allocated to the Lease for “Ward” (as such   term is defined in Exhibit A-1
attached hereto).  To the extent that the Purchase Price is increased or
decreased pursuant to Section 2.2 above, the amounts allocated to the Leases for
“Mililani” and “Ward” shall increased or decreased proportionately based on the
amount of the total Purchase Price allocated to such portion of the
Property.  Buyer and Seller shall (a) be bound by the Allocation for all Tax
purposes; (b) prepare and file all Tax returns (including IRS Form 8594 and any
required exhibits thereto, and any amendments thereto) in a manner consistent
with the Allocation; and (c) take no position inconsistent with the Allocation
in any Tax return or in any proceeding before any taxing authority.  In the
event that the Allocation is disputed by any taxing authority, the party
receiving notice of such dispute shall promptly notify and consult with the
other parties and keep the other parties apprised of material developments
concerning resolution of such dispute.


2.6           Survival.  The parties’ respective obligations under this Article
2 shall survive the Closing.


3.           Representations and Warranties of Seller.


                      3.1           Representations and Warranties of
Seller.  Seller hereby represents and warrants to Buyer as follows:


3.1.1                      Organization.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Hawaii. Seller has all requisite power to own, lease and license its properties
and assets and to carry on its business in the manner and in the places where
such properties and assets are owned, leased, licensed or operated or such
business is conducted.


3.1.2                      Authority.  Subject to the terms of any consent
provisions of the Leases, Seller has full right, power and authority to enter
into this Agreement and to perform its obligations hereunder. The entry into and
performance of this Agreement have been duly authorized by all necessary action
on the part of Seller in accordance with

 
5

--------------------------------------------------------------------------------

 

its Articles of Incorporation and Bylaws and applicable law.  This Agreement
constitutes, and each other document, instrument and agreement to be entered
into by Seller pursuant to the terms of this Agreement will constitute, a valid
agreement binding upon and enforceable against Seller in accordance with its
terms (except as limited by bankruptcy or similar laws or the availability of
equitable remedies).


3.1.3                      Consents.  The execution, delivery and performance by
Seller of this Agreement, and all other agreements, instruments or documents
referred to herein or contemplated hereby, do not require the consent, waiver,
approval, license or authorization of any Person (other than the landlords under
the Leases) or public authority which has not been obtained or provided for in
this Agreement and do not and will not contravene or violate (with or without
the giving of notice or the passage of time or both), the Articles of
Incorporation or Bylaws of Seller, any other contract or agreement to which such
entity is a party or by which such entity is bound or any judgment, injunction,
order, law, rule or regulation applicable to such entity. Seller is not a party
to, or subject to or bound by, any judgment, injunction or decree of any court
or governmental authority which may restrict or interfere with the performance
of this Agreement, or such other agreements, instruments and documents.


3.1.4                      The Leases.   Exhibit A sets forth a true, complete
and accurate list of both of the Leases (including all amendments, extensions,
renewals, ground or master lessor consents, and existing non-disturbance and
attornment agreements with respect thereto).  Subject to the terms of the
Leases, Seller has, and on the Closing Date will have, valid leasehold interests
in the Leases free and clear of any “Liens” (as defined in Article 11) other
than (a) “Permitted Liens” (as defined in Article 11), (b) so-called
“non-monetary” Liens, including, without limitation, any ground or underlying
leases, easements, parking agreements, reciprocal easement agreements,
conditions, covenants and restrictions, restrictive covenants, development or
similar agreements, zoning limitations and other restrictions imposed by any
“Governmental Authority” (as defined in Article 11), or any other matter which a
survey of the Leased Premises or a review of the public records regarding the
Leased Property would show, whether created by or in the name of Seller or any
other party, or (c) any other Liens, whether “monetary” or “non-monetary” Liens,
created by or in the name of any Person other than Seller or any “Affiliate” (as
defined in Article 11) of Seller, including, without limitation, by any fee
owner or ground lessor under the Leases.  True, complete and accurate copies of
the Leases, as well as any and all existing guaranties of Seller or its
Affiliates with respect thereto, have been delivered or otherwise made available
to Buyer through Seller’s data site operated by Merrill Corporation (the “Data
Site”), and such Leases set forth the entire agreement and understanding between
the parties thereto with respect to the leasing and occupancy of the Leased
Premises.  Each such Lease is in full force and effect against Seller and is
valid and binding against Seller and, to Seller’s Knowledge, the applicable
landlord thereunder.  Except as set forth on Schedule 3.1.4, neither Seller nor,
to Seller’s Knowledge, any landlord under the Leases is in default under the
Leases, nor has any event occurred or failed to occur or any action been taken
or not taken which, with the giving of notice, the passage of time or both would
mature into or otherwise become a default under the Leases by Seller or, to
Seller’s Knowledge,

 
6

--------------------------------------------------------------------------------

 

the applicable landlord thereunder.  No landlord under any Lease is an
“Affiliate” (as such term is defined in Article 11) of Seller.  Seller has not
subleased, licensed or otherwise granted any “Person” (as such term is defined
in Article 11) the right to use or occupy the Leased Premises or any portion
thereof and the Seller is in exclusive possession of the Leased Premises.  To
Seller’s Knowledge, there is no pending or threatened condemnation of any part
of any Leased Premises by any Governmental Authority.
 
3.1.5                      Improvements.  Since January 1, 2005, with respect to
the Property, Seller has not received any written notice of, and otherwise has
no Knowledge of, any violation of any applicable federal, state or local laws
(other than any applicable “Environmental Laws” (as defined in Article 11) or
the “ADA” (as defined below)), building ordinances, or health and safety
ordinances, which has not been cured in all material respects.  Since January 1,
2005, with respect to the Property, Seller has not received any written notice
from any Governmental Authority, or to the actual knowledge of Ira Levin and Jay
Swerdlow (who, for this purpose only, shall be deemed to actually know of all
information in their respective business and personal files maintained with
respect to the Property), any other Person, of any violation of any applicable
Environmental Laws or the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq. (the “ADA”).  Except as expressly set forth in the immediately preceding
sentence, no representation or warranty is made that any Leased Premises or any
improvements made by or constructed for Seller or any third party is in
compliance with Environmental Laws or the ADA.   Except as set forth in Schedule
3.1.5, to Seller’s Knowledge, since January 1, 2005, no improvements on the
Leased Premises have suffered any material casualty or other material damage
that has not been repaired in all material respects.


3.1.6                      Compliance with Law.  Except as set forth in Schedule
3.1.6, since January 1, 2005, to Seller’s Knowledge, the operation of the
business conducted at the Leased Premises has been conducted in accordance with
all applicable laws, rules, codes, injunctions, decrees, rulings, regulations,
orders and other legal requirements of all Governmental Authorities, the failure
to comply with which could have a Material Adverse Effect.  Except as set forth
in Schedule 3.1.6, since January 1, 2005, Seller has not received written notice
of any material violation of any such law, regulation, order or other legal
requirement.  Seller is not in default with respect to any order, writ,
judgment, award, injunction or decree of any Governmental Authority applicable
to such business or any part of the Property which has not been cured in all
material respects, nor has any event occurred or failed to occur or any action
been taken or not taken which, with the giving of notice, the passage of time or
both would mature into or otherwise become such a default.  Except as set forth
in Schedule 3.1.6, to Seller’s Knowledge, Seller is not under investigation with
respect to any purported violation of (a) any law, regulation, order or other
legal requirement, or (b) any order, writ, judgment, award, injunction or decree
of any Governmental Authority applicable to such business or any part of the
Property.  No representation or warranty is hereby made by virtue of this
Section 3.1.6 in respect of any matters covered by Section 3.1.5.


3.1.7                      Litigation.  Except as set forth in Schedule 3.1.7,
to Seller’s Knowledge, there are no actions, suits, claims, proceedings,
hearings, disputes or

 
7

--------------------------------------------------------------------------------

 

investigations currently pending or threatened in writing at any time after
January 1, 2005, before any Governmental Authority or that would come before any
arbitrator, brought by or against Seller involving, affecting or relating to the
Property, including, without limitation, any labor, employment or Tax-related
actions, suits, claims, proceedings, hearings, disputes or
investigations.  Seller is not subject to any order, writ, assessments,
judgment, award, injunction or decree of any Governmental Authority relating to
the Property.   No representation or warranty is hereby made by virtue of this
Section 3.1.7 in respect of any matters covered by the second sentence of
Section 3.1.5.


3.1.8                      Certain Tax Matters.  Seller is not a “foreign
person” within the meaning of Code Section 1445(f) or a “foreign partner” within
the meaning of Code Section 1446.  No part of the Property is “tax-exempt use
property” within the meaning of Code Section 168(h).


3.1.9                      Affiliate Transactions.  Except as set forth on
Schedule 3.1.9 attached hereto, (a) Seller is not a party to any contract or
arrangement with, or indebted, either directly or indirectly, to any of its
Affiliates in connection with any part of the Property, and (b) none of Seller’s
Affiliates own any asset, tangible or intangible, which is used in and material
to the operation of any part of the Property.


3.1.10                      Brokerage.  Except with respect to the engagement of
Lazard Freres & Co. LLC, Seller has not employed any broker, finder or agent or
has incurred or will incur any obligation or liability to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, and all
fees and expenses payable in connection with the engagement of Lazard Freres &
Co. LLC will be paid by Seller.


3.2           Knowledge.
Where any representation or warranty contained in this Agreement is expressly
qualified by reference “to Seller’s Knowledge,” “to the Knowledge of Seller,” or
any similar language, it refers to the actual knowledge of Neil Haltrecht
(Executive Vice President of Seller), Nora Dashwood (Executive Vice President
and Chief Operating Officer of Seller), Jay Swerdlow (Executive Vice President
of Seller), Ira Levin (Executive Vice President and General Counsel of Seller),
Joe Miraglia (Director of Staff Operations of Seller), and Terri Shimohara (Vice
President, Human Resources of Seller), in each case after due inquiry.


3.3           “As Is” Purchase. BUYER ACKNOWLEDGES THAT AS A MATERIAL CONDITION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, BUYER IS ACQUIRING THE
PROPERTY ON AN “AS IS, WHERE IS” BASIS EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THERE ARE NO
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO,
REPRESENTATIONS AS TO THE PHYSICAL OR OTHER CONDITION OF THE LEASES, THE LEASED
PREMISES, OR ANY OTHER PORTION OF THE PROPERTY, OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH

 
8

--------------------------------------------------------------------------------

 

RESPECT TO THE LEASES, THE LEASED PREMISES OR ANY OTHER PORTION OF THE PROPERTY.
BUYER HAS MADE AND AGREES TO MAKE A THOROUGH AND CAREFUL EXAMINATION OF THE
LEASES, THE LEASED PREMISES AND ALL OTHER PORTIONS OF THE PROPERTY AND WILL
ASSURE ITSELF THAT THE LEASES, THE LEASED PREMISES AND ALL OTHER PORTIONS OF THE
PROPERTY ARE SUITABLE FOR BUYER’S INTENDED PURPOSE.  IF THE CLOSING OCCURS, AND
SUBJECT TO THE SPECIFIC AND EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN, (A) BUYER SHALL BE DEEMED TO HAVE ACCEPTED THE LEASES, THE LEASED
PREMISES AND ALL OTHER PORTIONS OF THE PROPERTY WITH AND SUBJECT TO ALL DEFECTS
AND DEFICIENCIES, AND (B) BUYER EXPRESSLY ASSUMES THE RISK THAT SUBSEQUENT
EVENTS OR UNDISCOVERED OR UNKNOWN CONDITIONS COULD MAKE ALL OR PART OF THE
LEASES, THE LEASED PREMISES OR ANY OTHER PORTION OF THE PROPERTY UNSUITABLE FOR
BUYER’S INTENDED PURPOSES.


3.4           Release.  As a material inducement to Seller to enter into and
perform its obligations under this Agreement, Buyer, on behalf of itself and all
of its successors, assigns, Affiliates and representatives, hereby releases and
discharges Seller, its Affiliates, and their respective officers, directors,
shareholders, partners, members. managers, employees, agents, attorneys and
representatives, and successors and assigns, from any and all claims, demands,
liabilities, obligations, expenses (including attorneys' fees), causes of
action, suits and rights, whether now known or unknown, suspected or
unsuspected, which exist, existed or may exist or have existed at any time now
or in the future and arising out of or relating to the physical condition of the
Property, including, without limitation, in connection with any compliance or
non-compliance by Seller or any other party with the ADA or any similar state or
local law, or arising from the presence of any Hazardous Materials or the
Property’s or any party’s compliance with any Environmental Laws; provided,
however, that the foregoing release shall not apply to any claim to the extent
arising from (a) the breach of any express covenant, representation or warranty
by Seller under this Agreement, or (b) fraud committed by Seller or any
Affiliate of Seller.  The foregoing release extends to, and Buyer hereby waives
and relinquishes, all of its rights under Section 1542 of the California Civil
Code and any similar law or rule of any other jurisdiction.  California Civil
Code Section 1542 provides:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."


3.5           Updating of Schedules.  Seller shall, from time to time, prior to
the Closing, update the Schedules to this Agreement, or create any new schedules
revising its representations and warranties, if after the Effective Date Seller
learns of new exceptions to the representations and warranties set forth in this
Agreement (together, the "Updated Schedules"), and promptly deliver such Updated
Schedules to Buyer.  If any Updated Schedule reflects or describes a Material
Adverse Effect from the conditions previously

 
9

--------------------------------------------------------------------------------

 

described in the representations and warranties, then Buyer may, at its option,
upon written notice thereof to Seller, within ten (10) Business Days of Buyer's
receipt of an Updated Schedule, terminate this Agreement upon notice to the
other party.  If Seller's representations and warranties were true and
correct when made, then Buyer's sole remedy in the event of the receipt of an
Updated Schedule shall be to terminate this Agreement in accordance with the
foregoing sentence (or to proceed with the Closing).  If the then scheduled
Closing Date would occur prior to the end of the ten (10) Business Days period
set forth in this Section 3.5, the delivery of any Updated Schedule shall
postpone the Closing Date to the date which is ten (10) Business Days after
Buyer’s receipt of such Updated Schedule.


4.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller as follows:


4.1           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.  Buyer has
all requisite power to own, lease and license its properties and assets and to
carry on its business in the manner and in the places where such properties and
assets are owned, leased, licensed or operated or such business is conducted.


4.2           Authority.  Buyer has full right, power and authority to enter
into this Agreement and to perform its obligations hereunder. The entry into and
performance of this Agreement has been duly authorized by all necessary action
on the part of Buyer in accordance with its governing documents and applicable
law, and this Agreement constitutes, and each other document, instrument and
agreement to be entered into by Buyer pursuant to the terms of this Agreement
will constitute, a valid agreement binding upon and enforceable against Buyer in
accordance with its terms (except as limited by bankruptcy or similar laws or
the availability of equitable remedies).


4.3           Consents.  The execution, delivery and performance by Buyer of
this Agreement, and all other agreements, instruments and documents referred to
or contemplated herein or therein do not require the consent, waiver, approval,
license or authorization of any Person (other than the landlords under the
Leases and any lenders having Liens on the Leased Premises) or public authority
which has not been obtained and do not and will not contravene or violate (with
or without the giving of notice or the passage of time or both) the governing
documents of Buyer or any judgment, injunction, order, law, rule or regulation
applicable to Buyer. Buyer is not a party to, or subject to or bound by, any
judgment, injunction or decree of any court or Governmental Authority or any
lease, agreement, instrument or document which may restrict or interfere with
the performance by Buyer of this Agreement, or such other leases, agreements,
instruments and documents.


4.4           Financial Condition. Buyer is a newly formed entity, created for
the purpose of effectuating the transactions contemplated by this Agreement.  On
the Closing Date and after giving effect to the transactions contemplated by
this Agreement, (a) Buyer will have shareholders’ equity (determined in
accordance with GAAP) of not

 
10

--------------------------------------------------------------------------------

 

less than Twenty Million Dollars ($20,000,000), (b) the assets of Buyer shall
include all right, title and interest of the tenant under the lease for “RDI’s”
(as defined in Section 13.16 below) movie theater in Manville, New Jersey (the
“Manville Theater”), and (c) Buyer will not have indebtedness for borrowed money
in excess of the aggregate amount of Fifty-Five Million Dollars
($55,000,000).  Attached hereto as Schedule 4.4 are (i) a true and complete
summary of the material terms of the Lease for the Manville Theater, and (ii)
Theater Level Cash Flow Reports for the Manville Theater for RDI’s fiscal year
ended December 31, 2006 and for the eight-month period ended August 31, 2007
(collectively, the “Manville P&Ls”).  The Manville P&Ls present fairly in all
material respects the results of operations for the Manville Theater, along with
circuit revenue and expenses allocated to such theater based on attendance, for
the periods referred to therein.  RDI maintains its books and records in
accordance with GAAP applied on a consistent basis, and the Manville P&Ls were
prepared from and are consistent with such books and records, except that the
Manville P&Ls exclude certain financial statements and lack the footnote
disclosures that are required for GAAP.


4.5           Brokerage.  Except in connection with the “Financing” (as defined
in Section 7.4.2), Buyer has not employed any broker, finder or agent or has
incurred or will incur any obligation or liability to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.  Any such
obligation or liability in connection with the Financing shall be borne solely
by Buyer or RDI.


5.           Conditions Precedent to Buyer's Obligations.  Buyer's obligations
under this Agreement are subject to the fulfillment of each of the conditions
set forth in this Article 5 at or before the Closing, subject, however, to the
right of Buyer to waive any one or more of such conditions in whole or in part
(provided that no such waiver shall be implied or binding upon Buyer unless
given in writing).


5.1           Performance by Seller.  Seller shall have timely performed and
complied with in all material respects all agreements and conditions required by
this Agreement to be performed and complied with by Seller on or prior to the
Closing Date, including, without limitation, delivery to Buyer of the “Seller
Deliveries” (as defined in Section 8.3 below) in accordance with Section 8.3
below.


5.2           Accuracy of Representation and Warranties.  The representations
and warranties herein of Seller shall be true and correct in all material
respects as of the Closing Date (except to the extent any such representation or
warranty is qualified by materiality, in which case such representation or
warranty shall be true in all respects).


5.3           No Injunctions.  No order shall have been entered in any action or
proceeding before any Governmental Authority, and no preliminary or permanent
injunction by any court of competent jurisdiction shall have been issued and
remain in effect, which would have the effect of making the consummation of the
transactions contemplated by this Agreement illegal; provided, however, that if
any such action, proceeding or injunction exists as a result of the wrongful
action or omission to act of

 
11

--------------------------------------------------------------------------------

 

Buyer or any of Buyer’s Affiliates, the same shall be an event of default by
Buyer under this Agreement.


5.4           HSR Act.  All required filings under Section 7A of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act"), shall have been completed and all applicable time limitations under the
HSR Act shall have expired without a request for further information by the
relevant federal authorities under such Act, or in the event of such a request
for further information, the expiration of all applicable time limitations under
the HSR Act shall have occurred without the objection of such federal
authorities.


6.           Conditions Precedent to Seller's Obligations.  Seller's obligations
under this Agreement are subject to the fulfillment of each of the conditions
set forth below in this Article 6 at or before the Closing, subject, however to
the right of Seller to waive any one or more such conditions in whole or in part
(provided that no such waiver shall be implied or binding upon Seller unless
given in writing).


6.1           Performance by Buyer.  Buyer shall have timely performed and
complied with in all material respects all agreements and conditions required by
this Agreement to be performed and complied with by Buyer on or prior to the
Closing Date, including, without limitation, delivery to Seller of the “Buyer
Deliveries” (as defined in Section 8.2 below) in accordance with Section 8.2
below.


6.2           Accuracy of Representations and Warranties.  The representations
and warranties herein of Buyer shall be true and correct in all material
respects as of the Closing Date (except to the extent any such representation or
warranty is qualified by materiality, in which case such representation or
warranty shall be true in all respects).


6.3           No Injunctions.  No order shall have been entered in any action or
proceeding before any Governmental Authority, and no preliminary or permanent
injunction by any court of competent jurisdiction shall have been issued and
remain in effect, which would have the effect of making the consummation of the
transactions contemplated by this Agreement illegal; provided, however, that if
any such action, proceeding or injunction exists as a result of the wrongful
action or omission to act of Seller or any of Seller’s Affiliates, the same
shall be an event of default by Seller under this Agreement.


6.4           HSR Act.  All required filings under Section 7A of the HSR Act
shall have been completed and all applicable time limitations under the HSR Act
shall have expired without a request for further information by the relevant
federal authorities under such Act, or in the event of such a request for
further information, the expiration of all applicable time limitations under the
HSR Act shall have occurred without the objection of such federal authorities.


7.           Covenants.
 
 
12

--------------------------------------------------------------------------------

 

7.1           Commercially Reasonable Efforts.


7.1.1                      Upon the terms and subject to the conditions of this
Agreement, the parties hereto will use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable consistent with applicable law to consummate and
make effective in the most expeditious manner practicable the transactions
contemplated by the Transaction Documents, including, without limitation,
obtaining any authorizations, consents, orders or approvals of any Person or
Governmental Authority that may be or become necessary in connection with the
execution, delivery or performance of a party’s obligations
hereunder.  Notwithstanding the foregoing, neither Seller nor Buyer shall be
required to pay consideration or grant any rights, guarantee or concession to
any third party or to modify in any material manner the terms of any Lease in
order to obtain any such consent or approval or any such release; provided,
however, that if Buyer elects to cause any Buyer Sub to take an assignment of
any of Seller’s right, title or interest under, or assume any of Seller’s
obligations under, any of the Leases, and the landlord’s consent is required
under any such Lease, Buyer shall offer to provide a guarantee to the landlord
of all of such assumed obligations concurrently with Seller’s initial submission
to such landlord of request for such consent.


7.1.2                      Buyer shall use its commercially reasonable efforts
and Seller shall use its commercially reasonable efforts to cooperate fully to
obtain promptly all such authorizations, consents, orders and approvals required
to be obtained in connection with the transactions contemplated hereby. Without
limiting the generality of the foregoing, to the extent such filing is required
by the HSR Act, Seller and Buyer agree that each shall prepare and file a
notification and report form pursuant to the HSR Act as soon as practicable
after the Effective Date, but in no event later than ten (10) days after the
Effective Date.  If a filing is made under the HSR Act, Seller and Buyer each
also agree to request early termination in such filing and respond with
reasonable diligence and dispatch to any request for additional information made
in response to such filing.  All filing fees associated with complying with the
HSR Act shall be borne 50% by Seller and 50% by Buyer.


7.1.3                      Notwithstanding the provisions of Section 7.1.2, with
respect to the assignment of the Leases from Seller to Buyer, Seller, at its
cost and expense, shall use its commercially reasonable efforts, and Buyer, at
its cost and expense, shall use its commercially reasonable efforts to cooperate
fully with Seller:


(a) to obtain promptly from the landlords under the Leases the consents, if any,
required to be obtained in connection with the grant to the lenders under the
“Financing” (as defined in Section 7.4.2) of Liens on the tenant’s interest in
such Leases and other consents, estoppels and approvals required as conditions
precedent to the closing of the Financing (collectively, the “Leasehold
Mortgages”); provided, however, that Buyer shall bear any expenses attributable
to obtaining the Leasehold Mortgages.  In connection therewith, Buyer agrees
promptly to provide all financial and other information and background materials
regarding Buyer, its Affiliates and their

 
13

--------------------------------------------------------------------------------

 

respective senior management, and such lenders, which the landlord under any
Lease may reasonably request in connection with such landlord’s evaluation of
Seller’s request for the grant of such Leasehold Mortgages.  Buyer also agrees
to make its and its Affiliates’ senior management reasonably available to all
such landlords for this purpose.  Buyer hereby acknowledges that, in those cases
where the landlord’s consent is not required for the grant to the lenders under
the Financing of a Leasehold Mortgage with respect to such Lease, Seller may
elect to send notices to various landlords, rather than requests for consents,
which notices describe the transaction contemplated by this Agreement, and some
of which notices seek the “acknowledgment” of a particular landlord to the grant
of the particular Leasehold Mortgage; and


(b)           to obtain releases of Seller’s and its Affiliates’ liability under
the Leases.


With respect to the matters described in this Section 7.1.3, Seller may elect at
any time to shift to Buyer primary responsibility for obtaining such agreements
under this Section by so notifying Buyer in writing.  Thereafter, Buyer shall,
at Buyer’s expense as provided above, use its commercially reasonable efforts to
accomplish the matters described in this Section, and Seller shall use its
commercially reasonable efforts to cooperate fully with Buyer.


7.1.4                      In no event shall Buyer or any Affiliate of Buyer be
required to increase the equity capital of Buyer or to contribute any assets to
Buyer, or (except as otherwise provided in Section 7.1.1 above) to provide any
guarantee or other credit enhancement to or for the benefit of Buyer, in order
to obtain any consent contemplated by this Section 7.1.


7.2           Access to Properties and Records.  From and after the Effective
Date through the Closing Date or the earlier termination of this Agreement,
Seller shall afford to Buyer, and to the accountants, counsel and
representatives of the Buyer, upon reasonable prior notice, reasonable access
during normal business hours throughout the period prior to the Closing to the
Leased Premises and, during such period, shall furnish promptly to Buyer all
other information concerning the Property and its personnel as such parties may
reasonably request.  Notwithstanding anything in this Section to the contrary,
no access pursuant to this Section 7.2 shall unreasonably interfere with
Seller’s conduct of its business at the Leased Premises.  Buyer shall notify
Seller in writing of any material breach of this provision known to it and shall
afford Seller a reasonable opportunity to cure any such breach.


7.3           Seller’s Operations Prior to the Closing.


7.3.1                      Seller’s Operations Prior to the Closing.  From and
after the Effective Date until the Closing, Seller (a) shall not sell, transfer,
assign, dispose of or grant any Lien on, or permit to be sold, transferred,
assigned, disposed of or encumbered, all or any material part of the Property as
the same shall be constituted on the Effective Date, except to the extent that
any such Lien will be removed at or prior to the Closing, or

 
14

--------------------------------------------------------------------------------

 

remove or permit to be removed all or any part of the Property from the Leased
Premises; (b) shall not enter into any lease, contract or commitment or incur
any liabilities or obligations in connection with the Property, except for
leases, contracts, commitments, liabilities or obligations that will not bind
Buyer or the Property after the Closing; (c) shall not release, waive or
compromise any of its rights with respect to, the Property without the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed to the extent such proposed action occurs in the ordinary
course of its business consistent with past practice and which is reasonably
expected to be without Material Adverse Effect upon the value or utility of the
Property; (d) shall not, directly or indirectly, destroy or otherwise dispose of
any books, records or files relating to the Property, other that in the ordinary
course of business, generally consistent with past practice; and (e) shall
otherwise conduct operations at the Leased Premises in the ordinary course of
its business consistent with its past practice at the Leased Premises.


7.3.2                      Certain Repairs.  Seller shall cause to be undertaken
and completed in a workmanlike manner prior to the Closing the repairs described
in the scope of work attached hereto as Schedule 7.3.2.


7.4            Cooperation.


7.4.1                      Generally.  Each party shall provide the other with
such cooperation as may reasonably be requested, at the expense of the
requesting party (unless the requesting party is to be indemnified with respect
thereto, in which case such cooperation shall be given at the expense of the
indemnifying party), in connection with the defense of any third party
litigation relating to the subject matter of this Agreement.  Additionally,
until March 31, 2010, Seller shall make available to Buyer’s independent
accountants such information and documentation regarding the Property to the
extent such information and documentation is reasonably required in connection
with an audit by such independent accountant of Buyer’s financial statements or
the preparation of financial disclosure required under applicable Federal
securities laws, including an audit of acquired businesses as required by 17 CFR
§ 210.3-05, and allow Buyer’s independent accountants to make and retain copies
of such information and documentation, provided that (a) such information and
documentation is then in the possession or control of Seller or Seller’s
Affiliates, and (b) so long as Buyer’s independent accountant does not require
that such information or documentation be obtained directly from Seller, such
information and documentation is not otherwise in the possession or control of
Buyer, any of Buyer’s Affiliates or such independent accountant, or is not
otherwise reasonably available from another source to Buyer or such independent
accountant.  Seller also agrees to make its and its Affiliates’ senior
management reasonably available to Buyer and its accountants for this purpose.


7.4.2                      Cooperation with respect to Buyer’s Financing.  Buyer
hereby represents and warrants to Seller that (a) it has obtained a written
commitment letter and related term sheet from a financially responsible
institution, true and correct copies of which have been furnished to Seller, for
debt financing to be used by Buyer to

 
15

--------------------------------------------------------------------------------

 

fund a portion of the Purchase Price (the “Financing”), and (b) said commitment
letter and related term sheet are in full force and effect, and Buyer has
performed all of its obligations thereunder required to be performed on or prior
to the Effective Date.  Prior to the Closing Date, Seller agrees promptly to
provide all financial and other information and materials regarding the Property
as reasonably requested by Buyer or its accountants from time to time in
connection with the preparation of audited financial statements of the Property
for the twelve (12) months ended June 30, 2005, 2006 and 2007, respectively, and
unaudited financial statements for the most recent practicable interim period
subsequent to June 30, 2007 and prior to the Closing Date.  Seller also agrees
to make its and its Affiliates’ senior management reasonably available to Buyer
and its accountants for this purpose.  Subject to Seller’s performance of its
obligations under this Section 7.4.2, the completion of said financial
statements shall not be a condition precedent to the obligations of Buyer under
this Agreement, and Seller shall not be in breach or default of its obligations
under this Section 7.4.2 if such audited financial statements are not completed
for any reason by any particular date so long as Seller has cooperated with
Buyer and its accountants as required by this Section 7.4.2.  Seller agrees
that, effective upon the Closing, Buyer’s accountants shall be released for the
benefit of Buyer from any and all obligations of confidentiality that it may owe
to Seller or its Affiliates only to the extent they relate to the Property.


7.5           Delivery of Information; Delivery of Mail and Assets; Collection
of Accounts Receivable. After the Closing Date, each of the parties hereto shall
cause their personnel to provide the other party with financial accounting, Tax,
and similar information reasonably necessary to prepare Tax returns and other
filings relating to the Property, to compute Percentage Rent payable under the
Leases, and to finalize the prorations and adjustments called for by Section 2.2
hereof.  Seller agrees that it will promptly deliver to Buyer any mail or other
communications received by Seller on or after the Closing Date pertaining to the
Property and any cash, checks or other instruments of payment to which Seller is
not entitled.  Buyer agrees that it will promptly deliver to Seller any mail or
other communications received by Buyer on or after the Closing Date pertaining
to Seller's operations, properties or other affairs of Seller, any cash, checks
or other instruments of payment to which Buyer is not entitled, and any other
assets or properties of Seller.


7.6           Post-Closing Covenants of Buyer.


7.6.1                      Maintenance of Insurance.  Buyer agrees that from and
after the Closing Date, Buyer shall at all times maintain in complete force and
effect, in accordance with the requirements of the Leases, all policies of
insurance required by the Leases to be maintained by the tenant. Buyer shall
deliver to Seller executed copies of certificates of insurance evidencing the
foregoing on the Closing Date. New certificates shall be delivered promptly
whenever policies are renewed or new policies are written. As often as any such
policy shall expire or be terminated, a renewal or additional policy shall be
procured and maintained by Buyer in like manner and to like extent, and new
certificates thereof shall be delivered to Seller. All policies of insurance
maintained by Buyer pursuant to the requirements of the Leases shall contain a
provision that the

 
16

--------------------------------------------------------------------------------

 

company issuing said policy will give Seller not less than ten (10) days' notice
in writing in advance of any cancellation or lapse of the effective date or any
reduction in the amounts of insurance. In the event that Buyer fails to comply
with any of the requirements of this Section 7.6.1, and Buyer fails to cure such
non-compliance within ten (10) days of delivery of notice thereof from Seller,
Seller may obtain any and all policies of insurance required to comply with
tenant's obligations under the Leases, and Buyer shall immediately pay to Seller
any and all costs reasonably incurred by Seller in connection with obtaining and
maintaining such insurance.


7.6.2                      Amendment of Real Property Leases; Exercise of
Options; Waiver of Rights.  Without Seller’s prior written consent (which
consent may not be unreasonably withheld or delayed), until the earlier of the
date on which (a) Seller and all of Seller’s Affiliates are no longer liable on
or are released from any further liability under the applicable Lease, or (b)
Buyer delivers to Seller (i) an audited balance sheet for Buyer showing a net
worth (calculated in accordance with GAAP) of at least $50,000,000, and (ii) an
audited income statement for Buyer showing a ratio of indebtedness to “Theater
Level Cash Flow” (as defined in Article 11 below) for all theaters then operated
by Buyer of 5.5-to-1 or less, Buyer shall not (x) exercise any option to extend
or renew the term of any Lease if, as of the date on which Buyer proposes to
exercise any such option, the theater operated pursuant to such Lease has
Theater Level Cash Flow in the most recently completed calendar year of less
than $200,000, or (y) amend or modify any Lease to eliminate or materially
change, or otherwise waive or forfeit, any material rights or privileges of the
tenant under any such Lease.


7.7           Destruction of Books, Records and Files.  If, after the Closing,
Seller or any of its Affiliates proposes to destroy or otherwise dispose of any
books, records or files relating to the Property (but not including any
financial reports or other information regarding the Property to the extent such
financial reports or other information is integrated into financial reports or
other information regarding the operations generally of Seller or such
Affiliate), Seller shall deliver prior notice thereof to Buyer and Buyer shall
have a period of sixty (60) days from receipt of such notice to deliver notice
to Seller of its desire to take possession of such books, records or files, in
which event Seller shall deliver to Buyer possession of such books, records or
files at the earliest practicable date.  Seller shall not destroy or otherwise
dispose of such books, records or files prior to the end of such sixty (60) day
period.
 
8.           Closing.


                      8.1           Closing Date.  Subject to the satisfaction
(or waiver by Buyer or Seller as provided therein) of the conditions precedent
in Articles 5 and 6 hereof, the transactions contemplated by this Agreement
shall be consummated at a closing (the “Closing”) at the offices of Weissmann
Wolff Bergman Coleman Grodin & Evall, LLP, 9665 Wilshire Boulevard, Ninth Floor,
Beverly Hills, California 90212.  The Closing shall occur on the date which is
the first Friday occurring after the date which is sixty-five (65) days after
the Effective Date (the “Scheduled Closing Date”).  If the Closing does not
occur on the Scheduled Closing Date by reason of the failure of any condition

 
17

--------------------------------------------------------------------------------

 

precedent set forth in Article 5 or 6 hereof (a “Non-Satisfied Condition
Precedent”), the party in whose favor the Non-Satisfied Condition Precedent
exists shall have the right to extend the Scheduled Closing Date until the date
which is the second Friday occurring after the date on which the Non-Satisfied
Condition Precedent is satisfied or waived.  Notwithstanding the foregoing, this
Agreement shall automatically terminate if the Closing shall not have occurred
on or before the date which is the first Friday which is more than one hundred
twenty-five (125) days after the Effective Date (the “Outside Closing
Date”).  Notwithstanding anything to the contrary contained herein, nothing
herein shall be deemed to excuse or waive any breach or default by either party
of its obligations under this Agreement.  The date of the Closing is sometimes
referred to herein as the "Closing Date."  The Closing shall be effective as of
8:00 a.m. (local time) on the Closing Date.


8.2           Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller
the following (collectively, the "Buyer Deliveries"):


8.2.1                      Payment of Purchase Price.    Immediately available
funds in an amount equal to the Purchase Price paid to and received by Seller.


8.2.2                      Assignment and Assumption of Leases.  Duly executed
and, where necessary, acknowledged counterparts of the Assignment and Assumption
of Leases by and between Buyer and Seller in substantially the form of Exhibit B
attached hereto (the “Assignment and Assumption of Leases”).


8.2.3                      Buyer’s Closing Certificate.  A duly executed
certificate, dated as of the Closing Date, to the effect that the conditions
specified in Sections 6.1 and 6.2 have been satisfied in accordance with the
terms and provisions hereof.


8.2.4                      Additional Deliveries.  Such additional documents,
instruments and agreements, signed and properly acknowledged by Buyer, if
appropriate, as may be necessary to comply with Buyer's obligations under this
Agreement.


8.3           Deliveries by Seller.  At the Closing, Seller shall deliver to
Buyer all of the following (collectively, the "Seller Deliveries"):


8.3.1                      Assignment and Assumption of Leases.  Duly executed
and, where necessary, acknowledged counterparts of the Assignment and Assumption
of Leases.


8.3.2                      Seller’s Closing Certificate.  A duly executed
certificate, dated as of the Closing Date, to the effect that the conditions
specified in Sections 5.1 and 5.2 have been satisfied in accordance with the
terms and provisions hereof.
 
8.3.3                      Additional Deliveries.  Such additional documents,
instruments and agreements, signed and properly acknowledged by Seller, if
appropriate, as may be necessary to comply with Seller's obligations under this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 



8.4           Closing Costs.  Buyer and Seller shall each pay 50% of all
documentary transfer, excise or similar Taxes (including all State of Hawaii
general excise or gross income Taxes), if any, payable in connection with the
transactions contemplated by this Agreement.  Buyer and Seller shall each bear
their own legal and accounting costs and fees. Buyer and Seller shall each pay
50% of all sales and similar Taxes payable in connection with the transactions
contemplated by this Agreement.


8.5           Possession.  Possession of the Property, including, without
limitation, the Leased Premises shall be delivered to Buyer on the Closing Date;
provided, however, that Seller shall deliver possession of all files for the
Leases, and all original warranties and guarantees, in each case to the extent
included in the Property, within five (5) Business Days after the Closing Date.


9.           Termination.  Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated at any time before the Closing (a) by
mutual consent of Seller and Buyer; (b) by Buyer, upon written notice to Seller,
if Seller has breached any representation, warranty, covenant or agreement, such
breach has had, either individually or in the aggregate, a Material Adverse
Effect, and such breach is either not capable of being cured prior to the
Closing or, if such breach is capable of being cured, is not so cured within ten
(10) days of notice by Buyer to Seller of such breach; (c) by Seller, upon
written notice to Buyer, if Buyer has breached any representation, warranty,
covenant or agreement, and such breach is either not capable of being cured
prior to the Closing or, if such breach is capable of being cured, is not so
cured within ten (10) days of notice by Seller to Buyer of such breach; or (d)
subject to the terms of Section 8.1 above, by either party hereto if the Closing
shall not have occurred on or prior to the Scheduled Closing Date (as the same
may be extended pursuant to this Agreement).  If this Agreement is terminated,
this Agreement shall become null and void and have no further force or effect,
and no party hereto (or any of such party’s Affiliates, directors, officers,
agents or representatives), shall have any liability or obligation hereunder;
provided, however, that (i) the letter agreement dated as of January 15, 2007 by
and among Seller, RDI and the other party thereto (the “Confidentiality
Agreement”) shall remain in full force and effect, (ii) each party shall bear
its own fees and expenses incurred in connection with the negotiation and
documentation of this Agreement and the Transaction Documents, and (iii)
notwithstanding the foregoing, but subject to the terms of Article 10 below,
termination of this Agreement shall not release any party from any liability for
any breach by such party of any of its representations, warranties, covenants or
agreements contained in this Agreement prior to such termination; and, provided,
further, that Buyer shall promptly change its corporate name to a name that does
not include the word “Consolidated” or any derivation of such word or any other
name confusingly similar to the name of Consolidated.


10.           Indemnification.
 
10.1           Indemnification by Buyer.    Subject to the terms of this Article
10, Buyer shall indemnify and hold Seller, its Affiliates and their respective
employees,

 
19

--------------------------------------------------------------------------------

 

officers, directors, members, managers, shareholders, agents, contractors,
attorneys and representatives (collectively, the “Seller Indemnified Parties”)
harmless from and against, and agrees to promptly defend any Seller Indemnified
Party from and reimburse any Seller Indemnified Party for, any and all any and
all liabilities, demands, claims, actions, causes of action, costs, damages,
deficiencies, Taxes, penalties, fines and other losses and expenses, whether or
not arising out of a claim made by any third party, including all interest,
penalties, reasonable attorneys’ fees and expenses, and all amounts paid or
incurred in connection with any action, demand, proceeding, investigation or
claim by any third party (including any Governmental Authority) (“Losses”) which
such Seller Indemnified Party may at any time suffer or incur, or become subject
to, as a result of or in connection with:


10.1.1                      any untruth or inaccuracy in any representation or
warranty of Buyer or the Buyer Subs contained in this Agreement or in any other
Transaction Document; provided, however, that for purposes of determining an
untruth or inaccuracy in any such representation or warranty for purposes of
this Section 10.1.1, the representations and warranties of Buyer or the Buyer
Subs that are limited or qualified by references to “material” or “materiality”
or “Material Adverse Effect” or similar qualifications shall be construed as if
they were not limited or qualified by such qualifications;


10.1.2                      any failure of Buyer or the Buyer Subs duly to
perform or observe any term, provision, covenant, agreement or condition
contained in this Agreement or the other Transaction Documents to be performed
or observed by Buyer or the Buyer Subs; or


10.1.3                      any claim or cause of action by any party arising on
or after the Closing Date against any Seller Indemnified Party (including,
without limitation, any claim or cause of action arising from the failure to
obtain any required consents or approvals, including, without limitation,
consents or approvals from landlords, to the grant of Leasehold Mortgages) with
respect to the Property, the obligations of Seller assumed by Buyer or the Buyer
Subs under this Agreement (including the Assumed Liabilities) or any of the
other Transaction Documents, including any default by Buyer or any of the Buyer
Subs under any of the Leases arising on or after the Closing Date.


10.2           Indemnification by Seller.    Subject to the terms of this
Article 10, Seller shall indemnify and hold the Buyer, its Affiliates and their
respective employees, officers, directors, members, managers, shareholders,
agents, contractors, attorneys and representatives (collectively, the “Buyer
Indemnified Parties”) harmless from and against, and agrees to promptly defend
any Buyer Indemnified Party from and reimburse any Buyer Indemnified Party for,
any and all Losses which such Buyer Indemnified Party may at any time suffer or
incur, or become subject to, as a result of or in connection with:
 
10.2.1                      any untruth or inaccuracy in any representation or
warranty of Seller contained in this Agreement or in any other Transaction
Document; provided,

 
20

--------------------------------------------------------------------------------

 

however, that for purposes of determining an untruth or inaccuracy in any such
representation or warranty for purposes of this Section 10.2.1, the
representations and warranties of Seller that are limited or qualified by
references to “material” or “materiality” or “Material Adverse Effect” or
similar qualifications shall be construed as if they were not limited or
qualified by such qualifications;


10.2.2                      any failure of Seller duly to perform or observe any
term, provision, covenant, agreement or condition contained in this Agreement or
the other Transaction Documents to be performed or observed by the Seller;


10.2.3                      except as otherwise provided by and subject to the
terms of Sections 3.3 and 3.4 above, any claim or cause of action by any party
arising on or after the Closing Date against any Buyer Indemnified Party with
respect to the obligations of Seller retained by Seller under this Agreement or
any of the other Transaction Documents, including any default by Seller under
any of Leases arising prior to the Closing Date or any failure of Seller to
satisfy any of its liabilities other than the Assumed Liabilities.


10.3           Notification and Defense of Claims.


10.3.1                      A party entitled to be indemnified pursuant to
Section 10.1 or 10.2 (the “Indemnified Party”) shall promptly notify the party
or parties liable for such indemnification (the “Indemnifying Party”) in writing
of any claim, action, lawsuit, proceeding, investigation or demand which the
Indemnified Party has determined has given or could give rise to a right of
indemnification under this Agreement; provided, however, that a failure to give
prompt notice or to include any specified information in any notice will not
affect the rights or obligations of any party hereunder except and only to the
extent that, as a result of such failure, any party which was entitled to
receive such notice was prejudiced as a result of such failure.  Subject to the
Indemnifying Party’s right to defend in good faith third party claims as
hereinafter provided, the Indemnifying Party shall satisfy its obligations under
this Section 10 within thirty (30) days after the receipt of written notice
thereof from the Indemnified Party.


10.3.2                      If the Indemnified Party shall notify the
Indemnifying Party of any claim or demand pursuant to Section 10.3.1, and if
such claim or demand relates to a claim or demand asserted by a third party
against the Indemnified Party, the Indemnifying Party shall have the right to
defend any such claim or demand asserted against the Indemnified Party.  The
Indemnified Party shall have the right to participate in the defense of any such
claim or demand at its own expense.  Without limiting the generality of the
foregoing, the Indemnified Party shall not be entitled to indemnification for
any fees or costs of defending any such claim or demand unless and until the
Indemnifying Party elects not to assume the defense of such claim or
demand.  The Indemnifying Party shall notify the Indemnified Party in writing,
as promptly as possible (but in any case five (5) Business Days before the due
date for the answer or response to a claim) after the date of the notice of
claim given by the Indemnified Party to the Indemnifying Party under Section
10.3.1 of its election to defend any such third party

 
21

--------------------------------------------------------------------------------

 

claim or demand.  So long as the Indemnifying Party is defending in good faith
any such claim or demand asserted by a third party against the Indemnified
Party, the Indemnified Party shall not settle or compromise such claim or demand
without the prior written consent of the Indemnifying Party (which consent may
be granted or withheld in the Indemnifying Party’s sole and absolute
discretion), and the Indemnified Party shall make available to the Indemnifying
Party or its agents all records and other material in the Indemnified Party’s
possession reasonably required by it for its use in contesting any third party
claim or demand.  In the event the Indemnifying Party elects to defend such
claim or action, the Indemnifying Party shall have the right to settle or
compromise such claim or action without the consent of the Indemnified Party,
provided that the terms of the settlement or compromise impose no additional
obligations on the Indemnified Party with respect to the subject matter of the
claim or demand for which the Indemnifying Party has not agreed to indemnify the
Indemnified Party.


10.4           Survival of Representations and Warranties.  The representations
and warranties of the parties contained in this Agreement and the other
Transaction Documents shall survive the Closing until March 31, 2009, except
that the representations and warranties set forth in Sections 3.1.1, 3.1.2,
3.1.4 (second, third and penultimate sentences only), and 3.1.8 shall survive
until the applicable statute of limitations has run (the “Survival
Period”).  Notwithstanding any other provision to the contrary, no party shall
be required to indemnify, defend or hold harmless any other party pursuant to
Section 10.1.1 or 10.2.1, unless the Indemnified Party has asserted a claim with
respect to such matters within the Survival Period.


10.5           Characterization of Payments. Any payments made pursuant to this
Article 10 shall be treated for all Tax purposes as adjustments to the Purchase
Price and no party or any of its Affiliates shall take any position on a Tax
return or in any proceeding with any taxing authority contrary to such
treatment, unless otherwise required by law.


10.6           Limitations.  Notwithstanding anything to the contrary contained
in this Agreement or in any of the other Transaction Documents, the parties’
respective indemnification obligations under this Agreement shall be subject to
the limitations contained in this Section 10.6. 


10.6.1                      Buyer shall not be required to indemnify, defend or
hold harmless any Seller Indemnified Party, and Seller shall not be required to
indemnify, defend or hold harmless any Buyer Indemnified Party, for any
inaccuracy in or breach of a representation or warranty pursuant to Section
10.1.1 or 10.2.1, as applicable, the aggregate amount of all such Losses of the
Seller Indemnified Parties or the Buyer Indemnified Parties, respectively,
exceeds an aggregate amount equal to $307,292 (the “Deductible”), after which
event the Seller Indemnified Parties or the Buyer Indemnified Parties, as
applicable, shall be entitled to recover for all Losses in excess of the
Deductible, subject to the other terms of this Agreement.


                                10.6.2                      Buyer shall not be
required to indemnify, defend or hold harmless the Seller Indemnified Parties,
and Seller shall not be required to indemnify,

 
22

--------------------------------------------------------------------------------

 

defend or hold harmless the Buyer Indemnified Parties, for Losses in excess of
an aggregate amount equal to 100% of the Purchase Price; provided, however, that
the foregoing limitation shall not apply to (a) the payment of the Purchase
Price by Buyer to Seller, (b) any indemnification pursuant to any of Sections
10.1.3 or 10.2.3, as applicable, or (c) any indemnification arising out of a
breach by Seller of its representation and warranty in Sections 3.1.4 (second,
third and penultimate sentences only) above.


10.6.3                      The parties agree, for themselves and on behalf of
their respective Affiliates, successors and assigns, that with respect to each
indemnification obligation under this Agreement or any of the other Transaction
Documents, the amount of any Losses shall be reduced by the amount, if any, of
any federal, state or local income Tax benefit realized or any insurance
proceeds received.


                                10.6.4                      The parties agree
that, except as otherwise expressly provided elsewhere in this Agreement or in
any other Transaction Document, the indemnification provisions of this Article
10 shall be the sole and exclusive remedy for any breach of or inaccuracy in any
representation, warranty, covenant or agreement contained in this Agreement or
in any of the other Transaction Documents; provided, that either party shall be
entitled to seek specific performance of the other party’s obligation to close
the transaction contemplated by this Agreement.


                                10.6.5                      No Indemnified Party
shall seek or be entitled to, or accept payment of, any award or judgment for
consequential, incidental, special, indirect or punitive damages or lost profits
suffered by such Indemnified Party, whether based on statute, contract, tort or
otherwise, and whether or not arising from the Indemnifying Party’s sole, joint
or concurrent negligence, strict liability or other fault.


10.6.6                      Seller shall have no indemnification obligation
hereunder to the extent any Losses arose out of or resulted from the inaccuracy
of any representation or warranty of Seller, and Buyer or any Affiliate of Buyer
had actual knowledge of such inaccuracy prior to the execution and delivery of
this Agreement by Buyer.  For purposes of this Section, the term “actual
knowledge” means the actual knowledge of any one or more of John Hunter, Andrzej
Matyczynski, or S. Craig Tompkins.  Additionally, Buyer shall be deemed to have
“actual knowledge” of any fact which has been disclosed in writing by Seller,
its Affiliates or their respective officers, employees, agents or
representatives to any outside attorney or accountant of Buyer.


11.           Certain Defined Terms.  For purposes of this Agreement, the
following terms have the meaning set forth below:


“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests by contract or otherwise) of such

 
23

--------------------------------------------------------------------------------

 

Person; provided, however, in no event shall either of Michael Forman or
Christopher Forman be deemed an Affiliate of Buyer.


“Business Day” means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in California.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
law.


“Environmental Laws” means all applicable laws, regulations and other
requirements of any Governmental Authority relating to pollution, health or
safety or to the protection of human health, safety or the environment.


“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.


“Governmental Authority” means any U.S., federal, state or local government,
governmental authority, regulatory or administrative agency or commission or any
court, tribunal, or judicial or arbitral body (or any political subdivision
thereof).


“Hazardous Materials” means any hazardous substance, hazardous waste,
contaminant, pollutant or toxic substance (as such terms are defined in any
applicable Environmental Law); provided that “Hazardous Materials” shall not
include customary products used and/or stored by Seller in the ordinary course
of its business.


“Lien” means any mortgage, pledge, security interest, encumbrance, lien
(statutory or other) or charge of any kind, including, without limitation, any
conditional sale or other title retention agreement, any lease in the nature of
a conditional sale or title retention agreement, and including any lien or
charge outstanding by statute or other laws which secures the payment of a debt
(including, without limitation, any Tax) or the performance of an obligation.


“Material Adverse Effect” means a material adverse effect on the value or the
Property, taken as a whole, provided, however that any such material adverse
effect arising out of or resulting from an event or series of events or
circumstances affecting (a) the motion picture industry generally or (b) any one
or more markets in which any of the theaters operated at the Property operate,
shall not constitute a Material Adverse Effect, including, without limitation,
the opening for business of any theater competitive to any such theater.


“Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or
other governmental charges or levies not yet due and payable; and (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen
and other Liens imposed by Law and on a basis consistent with past practice for
amounts not yet due.

 
24

--------------------------------------------------------------------------------

 


“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, any other unincorporated
organization or Governmental Authority.


“Tax” or “Taxes” means all federal, state, local or foreign taxes, including,
but not limited to, income, gross income, gross receipts, capital, production,
excise, employment, sales, use, transfer, transfer gain, ad valorem, premium,
profits, license, capital stock, franchise, severance, stamp, withholding,
Social Security, employment, unemployment, disability, worker’s compensation,
payroll, utility, windfall profits, customs duties, personal property, real
property, environmental, registration, alternative or add-on minimum, estimated
and other taxes, governmental fees or like charges of any kind whatsoever,
including any interest, penalties or additions thereto whether disputed or not.


“Theater Level Cash Flow” means, with respect to any movie theater for any
period,  (i) the gross revenues from the operation of such theater for such
period, less (ii) the film costs and cost of concessions for such theater for
such period, less (iii) the operating expenses (including, without limitation,
payroll, payroll benefits, repairs and maintenance, supplies, utilities,
advertising, insurance, security services, taxes and licenses) of such theater
for such period, and less (iv) the occupancy expenses (including, without
limitation, the base or minimum rent, percentage rent, additional rent and real
estate taxes) of such theater for such period, in each case calculated in
accordance with GAAP, applied on a consistent basis (with the exception that
rents will not be calculated on a straight line basis as would otherwise be
required under FASB 13).  For the avoidance of doubt, “operating expenses” shall
exclude any general or administrative expenses not incurred at the theater
level, and any depreciation, amortization, interest or income tax costs.


“Transaction Documents” means this Agreement and all documents, agreements and
instruments contemplated by and being delivered pursuant to or in connection
with this Agreement.


12.           Notices.  In the event either party desires or is required to give
notice to the other party in connection with this Agreement, the same shall be
in writing and shall be delivered in person or by recognized overnight air
courier service, or deposited with the United States Postal Service, postage
prepaid, or certified mail, return receipt requested, addressed to Buyer or
Seller at the appropriate address as set forth below:


           If to either Seller:                       Consolidated Amusement
Theatres, Inc.
120 N. Robertson Boulevard
Los Angeles, California 90048
Attention: Chief Operating Officer
 
With a copy to:                     Weissmann Wolff Bergman Coleman
Grodin & Evall, LLP
9665 Wilshire Boulevard, Ninth Floor
 
 
25

--------------------------------------------------------------------------------

 
Beverly Hills, California 90212
Attention:  Mitchell Evall & Andrew Schmerzler


If to Buyer:                            Consolidated Amusement Theatres, Inc.
c/o Reading International, Inc.
500 Citadel Drive, Suite 300
Commerce, California 90040
Attention: Chief Operating Officer


With a copy to:                    Troy & Gould Professional Corporation
1801 Century Park East, Suite 1600
Los Angeles, California 90067
Attention:  Dale E. Short, Esq.


Any such notice shall be deemed to have been given on the date so delivered, if
delivered personally or by overnight air courier service, or, if mailed, on the
date shown on the return receipt as the date of delivery or the date on which
the Post Office certified that it was unable to deliver, whichever is
applicable. Either party may, by written notice to the other party, specify a
different address to which notices shall be given, by sending notice thereof in
the manner set forth above.  No copies of notices given to any party after the
date which is one (1) year after the Closing Date also need be given to outside
counsel for such party.


13.           Miscellaneous.


13.1           Entire Agreement; Amendment.  This Agreement (including all
Exhibits and Schedules hereto), the other Transaction Documents, and the
Confidentiality Agreement contain all of the terms and conditions agreed upon by
the parties hereto with reference to the subject hereof.  No other prior or
concurrent agreements not specifically referred to herein, oral or otherwise,
shall be deemed to exist or to bind any of the parties hereto. No officer or
employee of Seller or Buyer shall have authority to make any representation or
promise not contained in this Agreement and each of the parties hereto agrees
that it is not executing this Agreement in reliance upon any such representation
or promise. This Agreement may not be modified or changed except by written
instruments signed by all of the parties hereto. Subject to the restrictions on
assignment set forth herein this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.


13.2           Assignment.  Except as permitted by Section 1.3, Buyer may not
assign or otherwise transfer all or any of its rights, obligations or interests
under this Agreement without the prior written consent of Seller. Except as
permitted by Section 1.4, Seller may not assign or otherwise transfer all or any
of its rights, obligations or interests under this Agreement without the prior
written consent of Buyer.  No assignment of this Agreement by any party shall be
effective until an executed written assumption by such assignee of the assigning
party’s obligations under this Agreement is

 
26

--------------------------------------------------------------------------------

 

delivered to the other party and no such assignment shall relieve any party of
its obligations under this Agreement.


13.3           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Hawaii, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law of such state.


13.4           Drafting.  This Agreement has been jointly negotiated and
drafted, and shall be construed as a whole according to its fair meaning and not
strictly for or against any party.


13.5           Further Assurances.  Each of the parties hereto agrees that it
will, forthwith upon any request by the other party, cooperate fully in the
preparation, execution, acknowledgment, delivery and recording of any
agreements, instruments, memoranda or documents reflecting or in furtherance of
any of the transactions contemplated by this Agreement.


13.6           Intentionally omitted.


13.7           Confidentiality; Press Releases.  Except and to the extent
required by applicable law (including, without limitation, Buyer’s obligation to
file a report on Form 8-K with the Securities and Exchange Commission and issue
a press release in connection with the execution and delivery of this Agreement)
and the rules and regulations of the American Stock Exchange, and except as may
be necessary to consummate the transactions contemplated hereby, until the
Closing no party hereto shall disclose the existence of this Agreement, or any
of the terms or provisions hereof, or make any press release or similar
disclosure, without the prior written consent of the other party.  To the extent
reasonably feasible, the initial press release or other announcement or notice
regarding the transactions contemplated by this Agreement shall be made jointly
by the parties; provided, however, that nothing in this Agreement shall prohibit
any party from making press release required by applicable law. Upon the
Closing, the confidentiality and non-disclosure obligations of the parties
hereunder and under the Confidentiality Agreement shall terminate, except to the
extent that such obligations relate to documentation or information relating to
any properties of Seller other than the Property and the businesses conducted
thereon, which obligations shall survive until the expiration of the
Confidentiality Agreement in accordance with its terms.  Notwithstanding the
foregoing, following the Closing, without the prior written consent of Buyer,
neither Seller nor any of its Affiliates shall, directly or indirectly, disclose
to any Person any non-public information regarding the Property, except that
Seller and its Affiliates may disclose such information (a) in connection with
matters related to the sale of the Property or the other transactions
contemplated by the Transaction Documents; (b) in connection with the
preparation of reports and documents to be filed by Seller or any of its
Affiliates with any Governmental Authority; (c) to Seller’s officers, directors,
employees, agents, representatives, attorneys and accountants provided that
Seller shall be responsible for any non-permitted disclosure of such

 
27

--------------------------------------------------------------------------------

 

information by any such Persons; (d) if required to do so by a Governmental
Authority of competent jurisdiction, and (e) if such information is in the
public domain or is previously published or disseminated by a third party other
than pursuant to the provisions of a confidentiality agreement entered with
Buyer.


13.8           Waiver.  No action taken pursuant to this Agreement shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.


13.9           Third Parties.  Except as otherwise expressly provided for or
contemplated by this Agreement, nothing in this Agreement, express or implied,
shall or is intended to confer upon any Person other than the parties hereto, or
their respective successors or assigns, any rights or remedies of any nature or
kind whatsoever under or by reason of this Agreement.


13.10                      Section Headings.  Section headings are provided
herein for convenience only and shall not serve as a basis for interpretation or
construction of this Agreement, nor as evidence of the intention of the parties
hereto.


13.11                      Severability.  If any provision of this Agreement as
applied to either party or to any circumstance shall be adjudged by a court to
be void or unenforceable, the same shall in no way affect any other provision of
this Agreement, the application of any such provision in any other circumstances
or the validity or enforceability of the Agreement as a whole.


13.12                      Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute but one and the same instrument.


13.13                      Reference.  Except as otherwise expressly provided in
this Agreement, any dispute of any nature or character whatsoever between the
parties and arising under or with respect to this Agreement or any of the other
Transaction Documents, or the subject matter hereof or thereof, shall be
resolved by a proceeding in accordance with the provisions of California Code of
Civil Procedure Section 638 et seq., for a determination to be made which shall
be binding upon the parties as if tried before a court or jury.  The parties
agree specifically as to the following:
 
13.13.1                      Within five (5) Business Days after service of a
demand by a party hereto, the parties shall agree upon a single referee who
shall then try all issues, whether of fact or law, and then report a finding or
judgment thereon.  If the parties are unable to agree upon a referee either
party may seek to have one appointed, pursuant to California Code of Civil
Procedure Section 640, by the presiding judge of the Los Angeles County Superior
Court;

 
28

--------------------------------------------------------------------------------

 
 
13.13.2                      The compensation of the referee shall be such
charge as is customarily charged by the referee for like services.  The cost of
such proceedings shall initially be borne equally by the parties.  However, the
prevailing party in such proceedings shall be entitled, in addition to all other
costs, to recover its contribution for the cost of the reference as an item of
damages and/or recoverable costs;


13.13.3                      If a reporter is requested by either party, then a
reporter shall be present at all proceedings, and the fees of such reporter
shall be borne by the party requesting such reporter.  Such fees shall be an
item of recoverable costs.  Only a party shall be authorized to request a
reporter;


13.13.4                      The referee shall apply all California Rules of
Procedure and Evidence and shall apply the substantive law of California in
deciding the issues to be heard.  Notice of any motions before the referee shall
be given, and all matters shall be set at the convenience of the referee;


13.13.5                      The referee’s decision under California Code of
Civil Procedure Section 644, shall stand as the judgment of the court, subject
to appellate review as provided by the laws of the State of California; and


13.13.6                      The parties agree that they shall in good faith
endeavor to cause any such dispute to be decided within four (4) months.  The
date of hearing for any proceeding shall be determined by agreement of the
parties and the referee, or if the parties cannot agree, then by the referee.
The referee shall have the power to award damages and all other relief.

 
13.14                      Interpretative Matters
.  Unless the context otherwise requires, (a) all references to Articles,
Sections or Schedules are to Articles, Sections or Schedules in this Agreement,
(b) each accounting term not otherwise defined in this Agreement has the meaning
assigned to it in accordance with GAAP, (c) words in the singular or plural
include the singular and plural, and pronouns stated in either the masculine,
the feminine or neuter gender shall include the masculine, feminine and neuter
and (d) whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”


13.15                      No Personal Liability.  Under no circumstances shall
any personal liability or obligation under this Agreement or under any of the
other Transaction Documents be imposed or assessed against any shareholder,
member, manager, officer, director, employee or agent of any party to this
Agreement or of any of such party’s Affiliates, and no party (nor any party
claiming through such party) shall commence any proceedings or otherwise seek to
impose any liability whatsoever against any such shareholders, member, manager,
officer, director, employee or agents.
 
13.16                      Guaranty.  Concurrently herewith, Reading
International, Inc., a Nevada corporation (“RDI”), has executed and delivered to
Seller a Guaranty in substantially the form of Exhibit C attached hereto.
 
 
29

--------------------------------------------------------------------------------

 
 
(Signatures contained on next page)

 
30

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




                            CONSOLIDATED AMUSEMENT THEATRES,INC., a Hawaii
corporation


                            By:/s/ James D. Vandever
                            Its:Vice President


                            CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada
corporation


                            By:/s/ John Hunter
                            Its:Chief Operating Officer
 
 
31

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS


Exhibit A                     The Leases
Exhibit B                      Form of Assignment and Assumption of Leases
Exhibit C                      Guaranty of Reading International, Inc.




LIST OF SCHEDULES


Schedule 3.1.4            The Leases
Schedule 3.1.5            Improvements
Schedule 3.1.6            Compliance with Laws
Schedule 3.1.7            Litigation
Schedule 3.1.9            Affiliate Transactions
Schedule 4.4               Manville Lease Summary and Manville P&Ls
Schedule 7.3.2            Description and Scope of Repair Work
 
 
32

--------------------------------------------------------------------------------

 